59 F.3d 168NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff--Appellee,v.Charles Anderson MILLER, Defendant--Appellant.
No. 95-6307.
United States Court of Appeals, Fourth Circuit.
Submitted May 18, 1995.Decided June 26, 1995.

Charles Anderson Miller, Appellant Pro Se.  Robert Daniel Potter, Jr., Assistant United States Attorney, Raleigh, NC, for Appellee.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion for relief pursuant to Fed.R.Crim.P. 35.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm the order of the district court.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We note that the current version of Rule 35 is applicable to this Appellant and provides no vehicle for challenging an allegedly illegal sentence